        Case 3:20-cv-02731-VC Document 741 Filed 10/09/20 Page 1 of 8



WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (SBN 241710)
asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
Additional Counsel Listed on Following Page      Fax: 415-553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUIZ TOVAR, LAWRENCE
MWAURA, LUCIANO GONZALO                          JOINT CASE MANAGEMENT
MENDOZA JERONIMO, CORAIMA                        CONFERENCE SATEMENT
YARITZA SANCHEZ NUÑEZ, JAVIER
ALFARO, DUNG TUAN DANG,                          DATE: OCTOBER 14, 2020
                                                 TIME: 10:00 A.M.
                       Petitioners-Plaintiffs,

                     v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                               CASE NO. 3:20-CV-02731-VC
                                JOINT CMC STATEMENT
       Case 3:20-cv-02731-VC Document 741 Filed 10/09/20 Page 2 of 8



BREE BERNWANGER* (NY SBN 5036397)         MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                    mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)               COOLEY LLP
hrodarte@lccrsf.org                       101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                    San Francisco, CA 94111
CIVIL RIGHTS OF                           Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                    Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                   TIMOTHY W. COOK (Mass. BBO# 688688)*
Telephone: (415) 814-7631                 tcook@cooley.com
                                          FRANCISCO M. UNGER (Mass. BBO# 698807)*
JUDAH LAKIN (SBN 307740)                  funger@cooley.com
judah@lakinwille.com                      COOLEY LLP
AMALIA WILLE (SBN 293342)                 500 Boylston Street
amalia@lakinwille.com                     Boston, MA 02116
LAKIN & WILLE LLP                         Telephone: (617) 937-2300
1939 Harrison Street, Suite 420           Facsimile: (617) 937-2400
Oakland, CA 94612
Telephone: (510) 379-9216                 Attorneys for Petitioners-Plaintiffs
Facsimile: (510) 379-9219
                                          *Admitted Pro Hac Vice
JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297




                             CASE NO. 3:20-CV-02731-VC
                              JOINT CMC STATEMENT
          Case 3:20-cv-02731-VC Document 741 Filed 10/09/20 Page 3 of 8




        The Parties provide this Joint Case Management Conference Statement concerning the
issues they intend to discuss with the Court at the Case Management Conference on October 14,
2020.

        1. Timing of Hearing on Order to Show Cause

        Joint Statement: In its Order Granting Motion for Temporary Restraining Order (ECF

500, 8/6/20), the Court issued an “order to show cause … why a preliminary injunction should

not issue requiring the defendants to meet some or all of the above requirements on an ongoing

basis pending final resolution of the case.” ECF 500, at 3. Although the OSC hearing was

initially set for August 21, 2020, the Parties subsequently agreed to take the hearing off calendar,

and the TRO has remained in place while Plaintiffs have obtained discovery in the form of

interrogatories, document requests, depositions, and a planned site visit.

        The Parties now agree that an OSC hearing may be set during the week of November 16-

20, 2020, subject to the convenience of the Court. If the Court cannot accommodate a hearing

during that week, Plaintiffs request that the hearing be held at the earliest possible time after the

Thanksgiving holiday. Defendants are unwilling to agree that the TRO, which has already been

in place far longer than the 14 days that Defendants contend is contemplated by the law, may

remain in place past mid-November.

        2. Page Limits and Timing for Briefing for OSC Hearing

        Joint Statement: The Parties agree Defendants will file the initial brief (their Response

to the OSC) by November 3, and that Plaintiffs will subsequently file their Reply by November

13. The Parties request that the Court’s normal page limits be enlarged to permit Defendants’

brief(s), whether Defendants file a single joint brief or separate briefs, to be a total of up to25

pages in length and Plaintiffs’ brief to beup to 25 pages in length.

//

                                  CASE NO. 3:20-CV-02731-VC
                                   JOINT CMC STATEMENT
          Case 3:20-cv-02731-VC Document 741 Filed 10/09/20 Page 4 of 8




       3. Allocation of Time at OSC Hearing

       Joint Statement: The Parties agree that any time during which the Court is questioning a

witness should not count against any party’s time.

       Plaintiffs’ Statement: Plaintiffs propose that each side (Plaintiffs/Defendants) be

entitled to use 50% of the time set aside by the Court (exclusive of the time the Court is

questioning a witness) for the evidentiary portion of the hearing, with time to be charged against

each side according to which side is posing questions to the witness.

       Defendants’ Statement: As Defendants anticipate putting on far more witnesses than

Plaintiffs, Defendants propose that they be allotted 60% of the time set aside by the Court

(exclusive of the time the Court is questioning a witness) for the evidentiary portion of the

hearing, and that Plaintiffs be allotted 40% of that time, with time to be charged against each side

according to which side is posing questions to the witness.

       4. Live witnesses at OSC Hearing

       Joint Statement: The Parties have begun discussions about the witnesses each Party

intends to present at the hearing and seek guidance from the Court as to any witnesses that the

Court would like to hear from. Here, the Parties list the witnesses that they may call, but reserve

their ability to add or subtract witnesses in the future. The Parties agree to submit final witness

lists no later than one week prior to the hearing, subject to modification for good cause, including

modification resulting from declarations cited in Plaintiffs’ Reply.

       Plaintiffs’ Statement: Plaintiffs may call Dr. Robert Greifinger, who will be presented

as an expert on the transmission of COVID-19 in congregate settings and the steps that have (and

have not) been taken by Defendants, and any of Defendants’ witnesses. Plaintiffs also reserve the

right to call rebuttal witnesses and any witnesses whose declarations Defendants cite in their



                                  CASE NO. 3:20-CV-02731-VC
                                   JOINT CMC STATEMENT
          Case 3:20-cv-02731-VC Document 741 Filed 10/09/20 Page 5 of 8




brief. Plaintiffs will also present portions of the videotaped deposition testimony of Assistant

Field Office Director Alexander Pham. Plaintiffs will also rely on several expert declarations that

have previously been presented to the Court in connection with other submissions. Under Ninth

Circuit law, declarations are admissible in preliminary injunction proceedings. See Herb Reed

Enterprises, LLC v. Florida Entertainment Management, Inc., 736 F.3d 1239, 1250 n.5 (9th Cir.

2013); Flynt Distrib. Co. v. Harvey, 734 F.2d 1389, 1394 (9th Cir.1984).

       Defendants’ Statement: Defendants may call DFOD Erik Bonnar, Acting DFOD

Moises Becerra, Warden Nathan Allen, Dr. Richard Medrano, and Dr. Sean Henderson.

Defendants also reserve the right to call rebuttal witnesses and any witnesses whose declarations

Plaintiffs cite in their brief. Defendants object to any declarations of witnesses being submitted

in support of an injunction without the opportunity to cross-examine those witnesses.

       5. Deposition Designations prior to OSC Hearing

       Joint Statement: The Parties propose the following procedure for designation of

deposition testimony that will be played at the OSC hearing or lodged with the court:

   a. The party intending to designate deposition testimony for a witness in its case in chief

       provides the page and line numbers of the designations to the other party by no later

       than 10:00 a.m. one week before it will be played or lodged. In other words, for a

       deposition intended be played or lodged on a Monday, the party intending to designate

       sends designations on the preceding Monday.


   b. The non-sponsoring party provides any objections to the sponsoring party's deposition

       designations and identifies the page and line numbers of any counter-designations by no

       later than 6:00 p.m. the following day. In the example above, by 6:00 p.m. on Tuesday.




                                 CASE NO. 3:20-CV-02731-VC
                                  JOINT CMC STATEMENT
          Case 3:20-cv-02731-VC Document 741 Filed 10/09/20 Page 6 of 8




    c. The sponsoring party provides any objections to the non-sponsoring party's counter-

        designations and identifies the page and line numbers of any counter-counter-

        designation by no later than 10:00 a.m. the following day. In the example above, by

        10:00 a.m. on Wednesday.

       6. Exhibit Lists for OSC Hearing

       Joint Statement: The Parties propose that they exchange lists of all exhibits they intend

to use, both in their case in chief and in their opposition no later than one week before the date of

the hearing.

       Plaintiffs’ Statement: Plaintiffs believe that impeachment exhibits need not be included

in the Parties’ exhibit lists as Plaintiffs cannot anticipate the impeachable statement(s) that each

witness might make during the OSC hearing.

       Defendants’ Statement: Defendants believe that impeachment exhibits should be

included in the Parties’ exhibit lists because of the logistical difficulties and delay that may be

caused if counsel, the witness, and the Court must review an exhibit for the first time during a

Zoom hearing.

       7. Plaintiffs’ Amendment of Complaint

       Joint Statement: GEO Defendants filed a motion to dismiss the Complaint on

September 21, 2020 (ECF 709). Federal Defendants have not been formally served with the

Complaint and therefore have not yet responded to it. The Parties have agreed that in lieu of

responding to the motion to dismiss, Plaintiffs will file an amended complaint, pursuant to

Fed.R.Civ.P. 15(a)(1)(B), on or before October 30, 2020, and that Defendants will respond to the

amended complaint within 60 days of filing. The Federal Defendants have 60 days for their




                                  CASE NO. 3:20-CV-02731-VC
                                   JOINT CMC STATEMENT
          Case 3:20-cv-02731-VC Document 741 Filed 10/09/20 Page 7 of 8




response as of right, pursuant to Fed. R. Civ. P. 12(a)(2) and 15(a)(3). A stipulation to this effect

will be presented shortly.

       8. Discovery Disputes

       Joint Statement: The Parties are separately submitting a discovery letter to the Court

concerning Federal Defendants’ First Set of Interrogatories and Plaintiffs’ objections thereto.

Plaintiffs anticipate that it may be necessary to submit other discovery disputes to the Court

concerning Defendants’ discovery responses.1



Dated: October 9, 2020                              Respectfully submitted,

                                                    /s/ Sean Riordan
                                                    William S. Freeman
                                                    Sean Riordan
                                                    AMERICAN CIVIL LIBERTIES UNION
                                                    FOUNDATION OF NORTHERN
                                                    CALIFORNIA

                                                    Attorneys for Petitioners-Plaintiffs



                                                     BURKE, WILLIAMS & SORENSEN, LLP


                                                     /s/ Susan E. Coleman
                                              By:
                                                     Susan E. Coleman
                                                     Attorneys for Respondents-Defendants
                                                     THE GEO GROUP, INC. and NATHAN
                                                     ALLEN



1
  It is Plaintiffs’ position that other discovery issues may bear on the ability of the Parties to
prepare for the OSC hearing. For example, Dr. Medrano’s outside counsel has not yet committed
to producing documents on a timeline that will allow Dr. Medrano’s deposition to occur as
planned. Defendants do not agree that the OSC hearing can be delayed any longer. Plaintiffs
have already obtained far more discovery than is typical at the preliminary injunction stage.
Defendants have produced tens of thousands of pages of documents, responded to dozens of
interrogatories and numerous informal requests, made their witnesses available for deposition,
and are in the process of arranging a virtual site visit for Plaintiffs’ expert witness.

                                  CASE NO. 3:20-CV-02731-VC
                                   JOINT CMC STATEMENT
         Case 3:20-cv-02731-VC Document 741 Filed 10/09/20 Page 8 of 8




                                                   HINSHAW & CULBERTSON LLP

                                                   /s/ Royal F. Oakes
                                             By:
                                                   Royal F. Oakes
                                                   Michael A.S. Newman
                                                   David S. Weinstein
                                                   Attorneys for Respondents-Defendants
                                                   THE GEO GROUP, INC. and NATHAN
                                                   ALLEN

                                                   DAVID L. ANDERSON

                                                   UNITED STATES ATTORNEY
                                                   /s/ Sara Winslow
                                             By:
                                                   Sara Winslow
                                                   Assistant United States Attorney
                                                   Attorneys for Respondents-Defendants
                                                   DAVID JENNINGS, MATTHEW T.
                                                   ALBENCE, U.S. IMMIGRATION AND
                                                   CUSTOMS ENFORCEMENT




                       ATTESTATION REGARDING SIGNATURES

       Pursuant to N.D. Cal. Civ. L. R. 5-1(i)(3), the undersigned attests that concurrence in the

filing of this document has been obtained from each of the other signatories.


                                                     /s/ Sean Riordan
                                                     Sean Riordan




                                 CASE NO. 3:20-CV-02731-VC
                                  JOINT CMC STATEMENT
